

115 HR 1123 IH: HBCU Capital Financing Improvement Act
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1123IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Ms. Adams (for herself, Mr. Byrne, Ms. Sewell of Alabama, and Mr. Hill) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to modify certain provisions relating to the capital
			 financing of historically Black colleges and universities.
	
 1.Short titleThis Act may be cited as the HBCU Capital Financing Improvement Act. 2.Bond insuranceSection 343 of the Higher Education Act of 1965 (20 U.S.C. 1066b) is amended—
 (1)by striking escrow account each place it appears and inserting bond insurance fund; and (2)in subsection (b)—
 (A)in paragraph (1), by striking an and inserting a; and (B)in paragraph (8), in the matter preceding subparagraph (A), by striking an and inserting a.
 3.Strengthening technical assistanceParagraph (9) of section 345 of the Higher Education Act of 1965 (20 U.S.C. 1066d) is amended to read as follows:
			
 (9)may, directly or by grant or contract, provide financial counseling and technical assistance to eligible institutions to prepare the institutions to qualify, apply for, and maintain a capital improvement loan, including a loan under this part; and.
 4.HBCU Capital Financing Advisory BoardParagraph (2) of section 347(c) of the Higher Education Act of 1965 (20 U.S.C. 1066f(c)) is amended to read as follows:
			
 (2)ReportOn an annual basis, the Advisory Board shall prepare and submit to the authorizing committees a report on the status of the historically Black colleges and universities described in paragraph (1)(A). That report shall also include—
 (A)an overview of all loans in the capital financing program, including the most recent loans awarded in the fiscal year in which the report is submitted; and
 (B)administrative and legislative recommendations, as needed, for addressing the issues related to construction financing facing historically Black colleges and universities..
		